      Case 5:16-cv-00622-BKS-DEP Document 82 Filed 12/05/18 Page 1 of 1



                                      Fred Lichtmacher
                            The Law Office of Fred Lichtmacher PC
                                116 West 23rd Street Suite 500
                                 New York, New York 10011
                                       (212) 922-9066
                                    empirestatt@aol.com

                                                     December 5, 2018

Honorable Judge Brenda K. Sannes
Federal Building and U.S. Courthouse
P.O. Box 7345
Syracuse, 13261-7345
Via ECF

                      Re:     Elijah Johnson v. City of Syracuse et. al. 16-CV-0622

Your Honor:

       I represent the plaintiff in the above-entitled civil rights matter. Plaintiff had requested
additional discovery regarding defendants’ proposed witness Officer Mims.

       After our independent investigation, we have determined that we do not need any additional
information from the defendants regarding officer Mims.

       My apologies for not writing sooner, but we needed to confirm aspects of our investigation.

                                                     Respectfully submitted,

                                                            /s/

                                                     Fred Lichtmacher

cc:    Christina F. DeJoseph, Esq.
       & Todd M. Long
       via ECF




                                                1
